Citation Nr: 0719185	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
atherosclerotic heart disease, status post myocardial 
infarction, from May 8, 2001 to September 2, 2003.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO which granted 
service connection for atherosclerotic heart disease, status 
post myocardial infarction, with a 10 percent disability 
rating, effective from May 8, 2001.  By an August 2004 rating 
decision, the RO granted an increased rating for the 
veteran's service-connected atherosclerotic heart disease to 
60 percent disabling, effective from September 3, 2003.  The 
veteran contends that the 60 percent rating is warranted for 
the initial period from May 8, 2001 to September 2, 2003.

FINDING OF FACT

During the period from May 8, 2001 to September 2, 2003, the 
veteran's atherosclerotic heart disease is shown to be 
manifested by no more than a history of myocardial infarction 
in 1995 as secondary to service-connected diabetes mellitus 
type II.  

CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the assigned 10 percent disability rating for 
atherosclerotic heart disease status post myocardial 
infarction for the period from May 8, 2001 to September 2, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7005, 7006 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.
A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for atherosclerotic heart disease, a VCAA notice 
letter was sent March 2004, prior to the RO's May 2004 
decision.  That letter informed the veteran of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, and to send any evidence that was in his 
possession.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claim for a higher 
initial rating, the veteran was provided with comprehensive 
rating information in the March 2005 statement of the case 
(SOC).  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for service connection for 
atherosclerotic heart disease during July 2002.  He was 
provided a review VA examination during June 2004.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

The veteran seeks an initial evaluation in excess of 10 
percent for service-connected atherosclerotic heart disease 
for the period from May 8, 2001 to September 2, 2003.  In his 
May 2005 substantive appeal, the veteran contends that, since 
his original heart attack in 1995, his condition had remained 
guarded.  He never regained the strength and stamina to work 
a full time job.  He returned to work out of necessity, he 
was given the least stressful work available, and his 
supervisors and co-workers were helped him to not over exert 
himself. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2006).

Arteriosclerotic heart disease (coronary artery disease) is 
evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2006).  A 10 percent rating is warranted when a workload of 
greater than 7 METS but not greater than 10 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required.  A 30 percent rating is 
warranted for documented coronary artery disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted for documented coronary artery disease 
resulting in more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is warranted for documented coronary 
artery disease resulting in chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).

The same criteria noted for Diagnostic Code 7005, listed 
above, apply to Diagnostic Code 7006 relating to a history of 
myocardial infarction, and therefore also have application 
during the period since 1995 when the veteran suffered a 
heart attack.  38 C.F.R. § 4.104, Diagnostic Code 7006 
(2006).

During July 2002, the veteran was provided a VA examination 
for diabetes and heart disease.  (In August 2002 the veteran 
was granted service connection for diabetes mellitus Type II 
due to Agent Orange exposure in Vietnam.  The later grant of 
service connection for atherosclerotic heart disease in May 
2004 was belatedly inferred by the RO as secondary to the 
veteran's service-connected diabetes mellitus Type II.)  In 
pertinent part relating to the veteran's heart disease, the 
examiner noted that the veteran had onset of coronary artery 
disease with the myocardial infarction in 1995.  Cardiac 
catheterization revealed single vessel disease.  The veteran 
reported that, since the myocardial infarction in 1995, he 
had not had any stress testing or other diagnostic testing.  
He had been a cigarette smoker for about 25 years, and had 
been told of elevated cholesterol and triglycerides.  The 
veteran denied any ongoing episodes of chest pain, arm pain, 
neck pain, jaw pain, or other significant symptoms of angina.  
He also denied shortness of breath at rest or with exertion.  

The examiner observed that the veteran's blood pressure was 
114/74 standing, 126/77 sitting, 122/74 supine, and his pulse 
was 96 and regular.  His respiratory rate was 16 and 
unlabored.  She noted that he was a 5'10", 200 pound male 
veteran in no acute distress.  A related stress test revealed 
a normal maximal exercise test by electrocardiogram criteria, 
with 101 percent of target heart rate being reached and 10.1 
METS achieved.  The veteran's physical work capacity was 
good.  Normal stress test segments were noted at rest and 
during exercise.  No angina was provoked by exercise, and the 
test was subjectively negative with no arrhythmias seen 
provoked by the exercise.  The examiner's diagnosis, in 
pertinent part, was atherosclerotic heart disease status post 
myocardial infarction in 1995.  The physical and 
electrocardiographic (stress test) was entirely normal.  The 
examiner also noted elevated cholesterol and triglycerides by 
history, and chronic tobaccoism.  The examiner opined that 
the veteran's atherosclerotic heart disease was 
multifactorial in nature, having contributors of 50 percent 
each by non-insulin dependent diabetes mellitus and chronic 
tobaccoism. 

Review of the treatment records from the veteran's private 
physician, Dr. P.E.S., from July 1995, when the veteran 
suffered a myocardial infarction, to April 2002, shows that 
the veteran's primary treatment has been for checking and 
controlling his diabetes mellitus, along with notations of 
his resistance to his doctor's recommendation that he begin 
insulin treatments.  On April 30, 2001, Dr. P.E.S.  noted 
that the veteran had not been to consult him in about one and 
one-half years.  The veteran reported that he had no chest 
pain, no shortness of breath, no paroxysmal nocturnal 
dyspnea, no orthopnea, and no palpitations.  The doctor noted 
that he was going to get an electrocardiogram study that day, 
but there is no record of it having been accomplished.  In 
October 2001, the doctor noted that the veteran was doing 
quite well, but he was still resistant to starting Insulin.  
The veteran denied any chest pain, shortness of breath, 
paroxysmal nocturnal dyspnea, or orthopnea.  Examination of 
his heart was regular, no murmurs or gallops were noted.  On 
September 2, 2003, Dr. P.E.S. noted that the veteran had not 
been to see him for about a year.  The veteran was still 
resistant to taking Insulin, even after being advised of the 
complications of poorly controlled diabetes, including heart 
attack.  The veteran complained that about four times over 
the last six months he experienced sharp upper chest pain for 
15 to 30 seconds.  A stress myoview test conducted on 
September 4, 2003, showed some abnormality (and is discussed 
further in the June 2004 VA examiner's report noted below).      

The veteran was provided a follow-up VA examination during 
June 2004 to determine the present level of his disability at 
that time.  Based on this June 2004 VA examination, by an 
August 2004 decision, the RO granted an increased rating to 
60 percent for atherosclerotic heart disease effective from 
September 3, 2003, the date that of the stress test that 
showed that the veteran's symptoms had increased.  That 
stress test showed that the veteran had an ejection fraction 
of 34 percent indicative of moderate ventricular dysfunction 
with a METS level of 7.5.
At that June 2004 VA examination the veteran complained of 
pressure in his chest with associated shortness of breath and 
tachycardia.  He reported that he was taking nitroglycerin 
pills as needed.  His last nitroglycerin use was about one 
week prior to the examination.  He denied other significant 
problems.  The examiner noted that the veteran had a 
(private) stress echocardiogram during September 2003, which 
was significant for moderate left ventricular dysfunction and 
a moderately dilated left ventricle, dyskinetic septum, 
akinetic distal anterior wall and apex.  He had an ejection 
fraction of 34 percent, which was consistent with moderate 
ventricular dysfunction.  His METS level was 7.5.  The 
veteran's blood pressure was 110/70, his heart rate was 98, 
and his respiratory rate was 20.  The examiner diagnosed the 
veteran with atherosclerotic heart disease secondary to 
diabetes mellitus, and decreased left ventricular ejection 
fraction of 34 percent per stress echocardiogram.  

Shortly thereafter, the record reveals that the veteran was 
hospitalized for congestive heart failure from June 21 to 
June 24, 2004.  Based on that episode, by an April 2005 
decision, the RO increased the veteran's rating for 
atherosclerotic heart disease status post myocardial 
infarction to 100 percent, effective from June 21, 2004.  
However, the Board notes that the period at issue here is 
from May 8, 2001 to September 2, 2003.

In connection with this appeal, the veteran filed a letter 
from Dr. P.E.S. dated in February 2006 which, in pertinent 
part, noted that the veteran's problems began in July 1995 
when he suffered a heart attack and diabetes mellitus type II 
was diagnosed.  Dr. P.E.S. stated that the veteran should 
have and could have been placed on disability at that time, 
but because of his financial needs the veteran went back to 
work against his recommendations.  
 
The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The period at issue in this case runs from May 8, 2001 to 
September 2, 2003, during which the veteran has been assigned 
an initial rating of 10 percent for atherosclerotic heart 
disease status post myocardial infarction.  By its August 
2004 rating decision, based on the June 2004 VA review 
examination of the veteran's service-connected 
atherosclerotic heart disease (which the RO had ordered on 
its own motion), the RO had appropriately increased the 
veteran's rating from 10 percent to 60 percent effective from 
September 3, 2003, the date of the stress test which showed 
increased symptoms warranting the increased rating (the date 
that entitlement arose).  See 38 C.F.R. § 3.400 (2006). 

After careful review of the record, the Board finds that the 
preponderance of the evidence does not warrant an initial 
rating in excess of 10 percent for the period from May 8, 
2001 to September 2, 2003.  While the veteran's heart 
condition may have been deteriorating during this period, 
apparently due to his resistance to using Insulin for his 
diabetes, the medical evidence of record for that period does 
not show that the veteran even met the criteria for a 30 
percent rating for atherosclerotic heart disease.  A 30 
percent rating is warranted for documented coronary artery 
disease resulting in workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
The record contains no medical evidence to support an 
increased rating until September 2003.

As of the VA examination in July 2002, the veteran reported 
that he had not undergone any stress testing or other 
diagnostic testing for his heart disease since the myocardial 
infarction he had suffered in 1995.  He denied any ongoing 
episodes of chest pain, arm pain, neck pain, jaw pain, or 
other significant symptoms of angina.  He also denied 
shortness of breath at rest or with exertion.  The examiner 
noted that the veteran was a 5'10", 200 pound male veteran 
in no acute distress.  A related stress test revealed a 
normal maximal exercise test by electrocardiogram criteria, 
with 101 percent of target heart rate being reached and 10.1 
METS achieved.  The veteran's physical work capacity was 
good.  Normal stress test segments were noted at rest and 
during exercise.  No angina was provoked by exercise, and the 
test was subjectively negative with no arrhythmias seen 
provoked by the exercise.

Review of the veteran's treatment records from Dr. P.E.S., 
from July 1995, when the veteran suffered a myocardial 
infarction, to April 2002, showed that the veteran's primary 
treatment had been for checking and controlling his diabetes 
mellitus, along with notations of his resistance to his 
doctor's recommendation that he begin insulin treatments.  
The Board finds it very significant that on April 30, 2001, 
Dr. P.E.S. noted that the veteran had not been to consult him 
in about one and one-half years.  The veteran reported that 
he had no chest pain, no shortness of breath, no paroxysmal 
nocturnal dyspnea, no orthopnea, and no palpitations.  In 
October 2001, the doctor noted that the veteran was doing 
quite well, but he was still resistant to starting Insulin.  
The veteran denied any chest pain, shortness of breath, 
paroxysmal nocturnal dyspnea, or orthopnea.  Examination of 
his heart was regular, no murmurs or gallops were noted.  
Again, on September 2, 2003, Dr. P.E.S. noted that the 
veteran had not been to see him for about a year.  It was 
noted that the veteran was still resistant to taking Insulin, 
even after being advised of the complications of poorly 
controlled diabetes, including heart attack.  It is apparent 
that the veteran avoided follow-up with his doctor until he 
began to experience some chest pain symptoms over the prior 
six months.  It was this September 2003 office visit and the 
related stress test that resulted in the medical evidence 
that was the basis for the RO's award of a 60 percent 
increased rating effective September 3, 2003.

The Board finds that there is no earlier medical evidence 
before September 2003 to substantiate an initial rating 
higher than 10 percent.  There is no approximate balance of 
positive and negative evidence in order to allow for 
reasonable doubt, as the available evidence weighs against 
granting of the veteran's claim.   For the foregoing reasons 
the Board determines that that veteran's claim of an increase 
in initial rating for the period from May 8, 2001 to 
September 2, 2003, must be denied. 

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating" during the period from May 8, 2001 to September 3, 
2003.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection 
effective as of May 8, 2001, through September 2, 2003.  A 
"staged rating" is not warranted.


III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he was hospitalized 
for his condition during the subject period.  Although the 
veteran has contended that his work was affected by the 
residuals of his 1995 myocardial infarction, and his doctor 
has stated that the veteran returned to work after 1995 
against his recommendations, he did continue to work through 
the subject period.  The Board finds that there is nothing in 
the record to suggest that the veteran's disability picture 
was so exceptional or unusual during the subject period as to 
render impractical the application of the regular schedular 
standards. 
   
ORDER

Entitlement to an initial disability rating in excess of 10 
percent for the veteran's service-connected atherosclerotic 
heart disease status post myocardial infarction for the 
period May 8, 2001 to September 2, 2003, is denied.



____________________________________
BARBARA COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


